                                           Case 5:20-cv-02763-EJD Document 2 Filed 07/29/20 Page 1 of 4




                                   1
                                   2
                                   3
                                   4
                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         UNITED STATES OF AMERICA,
                                   9                                                        Case No. 5:11-cr-00355-EJD-7
                                                        Plaintiff,
                                  10                                                        ORDER GRANTING DEFENDANT’S
                                                 v.                                         28 U.S.C. § 2255 MOTION TO VACATE
                                  11                                                        AND CORRECT CONVICTION AND
                                         JORGE CISNEROS,                                    SENTENCE
                                  12
Northern District of California




                                                        Defendant.                          Re: Dkt. No. 967
 United States District Court




                                  13
                                  14           Before the Court is Defendant Jorge Cisneros’ 28 U.S.C. § 2255 motion to vacate and

                                  15   correct his conviction and sentence. 28 U.S.C. § 2255 Motion to Vacate (“Mot.”), Dkt. 967. On

                                  16   June 29, 2020, the Government filed its response to Defendant’s motion and requested that the

                                  17   Court resentence Defendant. Government’s Response to 2255 and Request for Plenary Re-

                                  18   Sentencing (“Response”), Dkt. 992. Thereafter, on July 26, 2020, Defendant filed his reply.

                                  19   Defendant’s Reply to Government’s Response to 28 U.S.C. § 2255 Motion to Vacate (“Reply”),

                                  20   Dkt. 1005. For the foregoing reasons, Defendant’s motion is GRANTED.

                                  21      I.      BACKGROUND

                                  22           On or about June 13, 2017, Defendant entered into a plea agreement and pled guilty to

                                  23   three charges: racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1), use of a

                                  24   firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (Count 4), and

                                  25   possession with intent to distribute 5 grams or more of methamphetamine violation of 21 U.S.C.

                                  26   §§ 841(a)(1) and (b)(1)(B)(viii) (Count 25). See Mot. at 1. On September 25, 2017, the Court

                                  27
                                       Case No.: 5:11-cr-00355-EJD-7
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          1
                                           Case 5:20-cv-02763-EJD Document 2 Filed 07/29/20 Page 2 of 4




                                   1   sentenced Defendant to 140 months in custody. Id. Pursuant to the sentencing order, Defendant

                                   2   received 80 months for Counts 1 and 25 (respectively) and a 60-month mandatory consecutive

                                   3   sentence for Count 4 (for an aggregate of 140 months), with five years of supervised release (five

                                   4   years for each count, to be served concurrently) upon release from imprisonment. Id.; Dkt. 796.

                                   5   Judgment was entered on September 26, 2017. Dkt. 796. Defendant is currently incarcerated at

                                   6   FCI Fairton, with a scheduled release date of January 8, 2024.

                                   7             In June 2019, the United States Supreme Court held that 18 U.S.C. § 924(c)’s residual

                                   8   clause (which Defendant was charged and sentenced under) is unconstitutionally vague. United

                                   9   States v. Davis, 139 S. Ct. 2319, 2323–24 (2019). In light of Davis, Defendant moves under 28

                                  10   U.S.C. § 2255 for his conviction and sentence to be vacated, set aside, and corrected.

                                  11      II.       LEGAL STANDARD

                                  12             A federal sentencing court is authorized to grant relief if it concludes that “the sentence
Northern District of California
 United States District Court




                                  13   was imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

                                  14   If the court finds that relief is warranted, it must vacate and set aside the judgment and then

                                  15   discharge the prisoner, resentence him, grant a new trial, or correct the sentence as may appear

                                  16   appropriate. Id. § 2255(b). A court may retroactively apply a constitutional rule of criminal

                                  17   procedure to a prisoner’s conviction and sentence if: (1) it places a class of conduct beyond the

                                  18   authority of the criminal law to proscribe or (2) it announces a watershed rule of criminal

                                  19   procedure. See United States v. Brown, 415 F. Supp. 3d 901, 904 (N.D. Cal. 2019).

                                  20      III.      DISCUSSION

                                  21             On June 24, 2019, the United States Supreme Court held that the residual clause—the very

                                  22   statute under which Defendant was convicted on Count Four—is unconstitutionally vague. Davis,

                                  23   139 S. Ct. at 2323–24. The Government does not dispute that Davis applies retroactively or that it

                                  24   requires the Court to vacate Defendant’s § 924(c) conviction, i.e., Count Four. See Response at 6.

                                  25   Accordingly, the Court GRANTS Defendant’s § 2255 motion and vacates Defendant’s § 924(c)

                                  26   conviction and sentence.

                                  27
                                       Case No.: 5:11-cr-00355-EJD-7
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          2
                                           Case 5:20-cv-02763-EJD Document 2 Filed 07/29/20 Page 3 of 4




                                   1          The Government instead argues that this Court should resentence Defendant on the

                                   2   remaining counts of conviction, i.e. Counts One and Twenty-Five. See id. But, “the usual remedy

                                   3   is to set aside the counts on which illegal convictions were obtained and to leave untouched the

                                   4   valid convictions.” United States v. Barron, 172 F.3d 1153, 1160 (9th Cir. 1999). The court has

                                   5   “wide discretion” to issue whatever remedy it deems “appropriate.” Troiano v. United States, 918

                                   6   F.3d 1082, 1086 (9th Cir. 2019) (holding that the standard of review for a district court’s

                                   7   determination of the appropriate remedy in a § 2255 is abuse of discretion). Indeed, just recently,

                                   8   this Court declined to hold a resentencing hearing in a comparable case. See United States v.

                                   9   Cardenas, 2019 WL 7020193 (N.D. Cal. Dec. 20, 2019). As in Cardenas, there is no need to hold

                                  10   a resentencing hearing because the Court can easily excise the 18 U.S.C. § 924(c) conviction and

                                  11   sentence, while leaving the 18 U.S.C. § 1962(d) and 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii)

                                  12   counts intact. See id. at *2; see also Brown, 415 F. Supp. 3d at 907 (declining to hold a
Northern District of California
 United States District Court




                                  13   resentencing hearing due to the “straightforward nature of correcting [the defendant’s] conviction

                                  14   and sentence”).

                                  15          The Government uses Troiano to argue that when a count is vacated such that it impacts

                                  16   the relevant Guideline range, the district court must engage in resentencing. Response at 8. In

                                  17   fact, in Troiano, the Ninth Circuit specifically noted that “the decision to unbundle a sentencing

                                  18   package—that is, to conduct a full resentencing on all remaining counts of conviction when one or

                                  19   more counts of a multi-count conviction are undone—rests within the sound discretion of the

                                  20   district court.” 918 F.3d at 1087 (emphasis added). Here, there are good reasons not to

                                  21   resentence Defendant. Under the Government’s resentencing proposal, Defendant would only be

                                  22   incarcerated for an additional year. FCI Fairton, where Defendant is incarcerated, has a COVID-

                                  23   19 outbreak. An additional year could thus subject Defendant to the unnecessary risk of acquiring

                                  24   COVID-19. Moreover, Defendant has engaged in post-sentence rehabilitation, he has no

                                  25   disciplinary violations, has completed educational and vocational training, and has disavowed

                                  26   gang membership and thus cannot associate with gang members. The Court also can easily correct

                                  27
                                       Case No.: 5:11-cr-00355-EJD-7
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          3
                                           Case 5:20-cv-02763-EJD Document 2 Filed 07/29/20 Page 4 of 4




                                   1   Defendant’s conviction and sentence without having a resentencing hearing. See Brown, 415 F

                                   2   Supp. 3d at 907. For these reasons, the Court declines to have a resentencing hearing. As

                                   3   Defendant has already served the 80-month custodial sentence on the two remaining counts, see

                                   4   Dkt. 782 (in custody since January 30, 2014), he must be released forthwith from the custody of

                                   5   the Bureau of Prisons.

                                   6      IV.      CONCLUSION

                                   7            For the foregoing reasons, Defendant’s 18 U.S.C. § 924(c) conviction and sentence are

                                   8   vacated. As he has already completed his sentence for Counts One and Twenty-Five, he must be

                                   9   released forthwith from the custody of the Bureau of Prisons. Nothing in this Order shall affect

                                  10   the five-year supervised release ordered for Counts One and Twenty-Five. See Judgment, Dkt.

                                  11   796. Defendant shall also comply with the $300 payment imposed in the Judgment. Finally, in

                                  12   light of the ongoing COVID-19 pandemic, Defendant must quarantine himself for 14-days upon
Northern District of California
 United States District Court




                                  13   release.

                                  14            IT IS SO ORDERED.

                                  15   Dated: July 29, 2020

                                  16                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  17                                                   United States District Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:11-cr-00355-EJD-7
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          4
